                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                 8:15CR282

       vs.
                                                                   ORDER
JOSEPH SULLIVAN,

                      Defendant.


       Defendant Joseph Sullivan appeared before the court on December 20, 2018, on
a Petition for Warrant or Summons for Offender Under Supervision [60]. Defendant was
represented by Assistant Federal Public Defender Michael F. Maloney, and the United
States was represented by Assistant U.S. Attorney Matt E. Lierman. Defendant waived
his right to a probable cause hearing on the Petition pursuant to Fed. R. Crim. P.
32.1(b)(1)(A). The government moved for detention, and a detention hearing was held.
Defendant has failed to meet his burden to establish by clear and convincing evidence
that he will not flee or pose a danger to any other person or to the community. Fed. R.
Crim. P. 32.1(a)(6); 18 U.S.C. § 3143(a)(1).
       I find that the Petition [60] alleges probable cause and that Defendant should be
held to answer for a final dispositional hearing before Senior Judge Bataillon.
       IT IS ORDERED:
       1.     A final dispositional hearing will be held before Senior Judge Bataillon in
Courtroom No. 3, Third Floor, Roman L. Hruska Federal Courthouse, 111 South 18th
Plaza, Omaha, Nebraska, on January 14, 2019, at 3:00 p.m. Defendant must be
present in person.
       2.     Defendant Joseph Sullivan, is committed to the custody of the Attorney
General or his designated representative for confinement in a correctional facility;
       3.     Defendant shall be afforded a reasonable opportunity for private
consultation with defense counsel; and
       4.     Upon order of a United States court or upon request of an attorney for the
government, the person in charge of the corrections facility shall deliver defendant to
the United States Marshal for the purpose of an appearance in connection with a court
proceeding.

      DATED this 26th day of December, 2018.

                                        BY THE COURT:

                                        s/ Michael D. Nelson
                                        United States Magistrate Judge
